         Case 4:20-cv-40025-DHH Document 25 Filed 11/05/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                                     )
SPIRO SPYROPOULOS,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )             CIVIL ACTION
                                                     )             NO. 4:20-40025-DHH
CHARLIE D. BAKER, IV, in his capacity as             )
the Chief Executive Officer of the Commonwealth      )
of Massachusetts; KAREN E. SPILKA, in her            )
capacity as President of the Senate of Massachusetts )
General Court; ROBERT A. DeLEO, in his capacity      )
As Speaker of the House of Representatives of the    )
Massachusetts General Court; MELANIE C.              )
ERESIAN, NORSCIT INVESTEMENTS, LLC,                  )
ARA ERESIAN, JR., and RY-CO                          )
INTERNATIONAL, LTD.,                                 )
                                                     )
       Defendants.                                   )
________________________________________________)


                                            ORDER

                                      November 5, 2020

Hennessy, M.J.

       Currently pending before this Court is a motion by Charlie Baker, Karen E. Spilka, and

Robert A. DeLeo (“the Commonwealth”) to remand this action back to Massachusetts Land Court.

[Dkt. No. 6]. After several motions for extensions of time, this Court gave Defendant Ara Eresian

Jr. until October 26, 2020 to file a brief in opposition to the Commonwealth’s motion to remand.

[Dkt. No. 20]. On October 27, 2020, Eresian filed his opposition one day late. [Dkt. Nos. 22-23].

Subsequently, on October 28, 2020, Eresian filed an amended brief without leave of the Court,

making his opposition two days late. [Dkt. No. 24]. The Court will sua sponte treat the amended
         Case 4:20-cv-40025-DHH Document 25 Filed 11/05/20 Page 2 of 2



brief as timely. Eresian is hereby notified that further failures to comply with the Federal Rules

of Civil Procedure, the Local Rules of the Court, and the deadlines set by the Court will result in

adverse consequences, including disallowance of late and non-compliant filings and sanctions.



                                                            /s/_David H. Hennessy___
                                                            David H. Hennessy
                                                            Magistrate Judge
